 



Exhibit 10.2
PLEDGE AGREEMENT
     This PLEDGE AGREEMENT, dated as of May 12, 2006 (together with all
amendments, restatements or modifications from time to time hereto, this
“Agreement”) among Integrated Electrical Services, Inc., a Delaware corporation
(“IES”) and each of the entities listed as Pledgor on Schedule I attached hereto
(each a “Pledgor” and collectively, “Pledgors”) and BANK OF AMERICA, N.A. in its
capacity as Agent for Lenders (“Agent”).
W I T N E S S E T H:
     WHEREAS, pursuant to that certain Loan and Security Agreement dated as of
the date hereof by and among IES, the Persons named therein as Credit Parties,
Agent and the Persons signatory thereto from time to time as Lenders (including
all annexes, exhibits and schedules thereto, and as from time to time amended,
restated, supplemented or otherwise modified, the “Loan Agreement”) the Lenders
have agreed to make Loans to, and issue Letters of Credit for the benefit of,
Borrowers;
     WHEREAS, each Pledgor is the record and beneficial owner of the shares of
capital stock and/or other equity securities and ownership interests listed in
Part A of Schedule I hereto and the owner of the promissory notes and
instruments listed in Part B of Schedule I hereto;
     WHEREAS, each Pledgor benefits from the credit facilities made available to
Borrowers under the Loan Agreement;
     WHEREAS, in order to induce Agent and Lenders to make the Loans and to
issue the Letters of Credit as provided for in the Loan Agreement, each Pledgor
has agreed to pledge the Pledged Collateral to Agent in accordance herewith and
has determined that such pledge is necessary or convenient to the conduct,
promotion or attainment of its business;
     NOW, THEREFORE, in consideration of the premises and the covenants
hereinafter contained and to induce Lenders to make Loans and to incur Letter of
Credit obligations under the Loan Agreement, it is agreed as follows:
     1. Definitions. Unless otherwise defined herein, terms defined in the Loan
Agreement are used herein as therein defined, and the following shall have
(unless otherwise provided elsewhere in this Agreement) the following respective
meanings (such meanings being equally applicable to both the singular and plural
form of the terms defined):
          “Bankruptcy Code” means title 11, United States Code, as amended from
time to time, and any successor statute thereto.
          “Pledged Collateral” has the meaning assigned to such term in
Section 2 hereof.
          “Pledged Entity” means an issuer of Pledged Shares or Pledged
Indebtedness.
Pledge Agreement

1



--------------------------------------------------------------------------------



 



          “Pledged Indebtedness” means the Indebtedness evidenced by promissory
notes and instruments listed on Part B of Schedule I hereto;
          “Pledged Shares” means those shares of capital stock and/or other
equity securities and ownership interests listed on Part A of Schedule I hereto.
          “Secured Obligations” has the meaning assigned to such term in
Section 3 hereof.
     2. Pledge. Each Pledgor hereby pledges to Agent, and grants to Agent for
itself and the benefit of Lenders, a first priority security interest in all of
the following (collectively, the “Pledged Collateral”):
          (a) the Pledged Shares and the certificates representing the Pledged
Shares, and all dividends, distributions, cash, instruments and other property
or proceeds from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of the Pledged Shares; and
          (b) such portion, as determined by Agent as provided in Section 6(d)
below, of any additional shares of capital stock and/or other equity securities
and ownership interests, as applicable, of a Pledged Entity from time to time
acquired by such Pledgor in any manner (which shares shall be deemed to be part
of the Pledged Shares), and the certificates representing such additional
shares, if any, and all dividends, distributions, cash, instruments and other
property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such additional
stock; and
          (c) the Pledged Indebtedness and the promissory notes or instruments
evidencing the Pledged Indebtedness, and all interest, cash, instruments and
other property and assets from time to time received, receivable or otherwise
distributed in respect of the Pledged Indebtedness; and
          (d) all additional Debt arising after the date hereof and owing to
Pledgor by any Pledged Entity and evidenced by promissory notes or other
instruments, together with such promissory notes and instruments, and all
interest, cash, instruments and other property and assets from time to time
received, receivable or otherwise distributed in respect of that Pledged
Indebtedness.
     3. Security for Obligations. This Agreement secures, and the Pledged
Collateral is security for, the prompt payment in full when due, whether at
stated maturity, by acceleration or otherwise, and performance of all
Obligations of any kind under or in connection with the Loan Agreement and the
other Loan Documents and all obligations of each Pledgor now or hereafter
existing under this Agreement including, without limitation, all fees, costs and
expenses whether in connection with collection actions hereunder or otherwise
(collectively, the “Secured Obligations”).
     4. Delivery of Pledged Collateral. All certificates, if any, and all
promissory notes and instruments evidencing the Pledged Collateral shall be
delivered to and held by or on behalf of Agent, for itself and the benefit of
Lenders, pursuant hereto. All Pledged Shares which are
Pledge Agreement

2



--------------------------------------------------------------------------------



 



represented by certificates shall be accompanied by duly executed instruments of
transfer or assignment in blank, all in form and substance satisfactory to Agent
and all promissory notes or other instruments evidencing the Pledged
Indebtedness shall be endorsed by the applicable Pledgor.
     5. Representations and Warranties. Each Pledgor represents and warrants to
Agent that:
          (a) such Pledgor is, and at the time of delivery of the Pledged Shares
to Agent will be, the sole holder of record and the sole beneficial owner of
such Pledged Collateral pledged by Pledgor free and clear of any Lien thereon or
affecting the title thereto, except for any Lien created by this Agreement or
any Lien in favor of the Tranche B Agent; such Pledgor is and at the time of
delivery of the Pledged Indebtedness to Agent will be, the sole owner of such
Pledged Collateral free and clear of any Lien thereon or affecting title
thereto, except for (i) any Lien created by this Agreement or any Lien in favor
of the Tranche B Agent and (ii) common law rights of offset and similar rights
solely with respect to Pledged Indebtedness;
          (b) All of the Pledged Shares have been duly authorized, validly
issued and are fully paid and non-assessable; the Pledged Indebtedness has been
duly authorized, authenticated or issued and delivered by, and is the legal,
valid and binding obligations of, the Pledged Entities, and no such Pledged
Entity is in default thereunder;
          (c) such Pledgor has the right and requisite authority to pledge,
assign, transfer, deliver, deposit and set over the Pledged Collateral pledged
by Pledgor to Agent as provided herein;
          (d) None of the Pledged Shares or Pledged Indebtedness has been issued
or transferred in violation of the securities registration, securities
disclosure or similar laws of any jurisdiction to which such issuance or
transfer may be subject;
          (e) All of the Pledged Shares are presently owned by one or more
Pledgors, and, if certificated, are presently represented by the certificates
listed on Part A of Schedule I hereto. Other than as set forth on Part A of
Schedule I hereto, no membership or other equity certificates have been issued
to Pledgor by any Pledged Entity and Pledgor agrees that it will not allow any
Pledged Entity to issue any such certificates representing the Pledged
Collateral unless such certificates are delivered to Agent in accordance with
this Agreement. As of the date hereof, there are no existing options, warrants,
calls or commitments of any character whatsoever relating to the Pledged Shares;
          (f) No consent, approval, authorization or other order or other action
by, and no notice to or filing with, any Governmental Authority or any other
Person is required (i) for the pledge by such Pledgor of the Pledged Collateral
pursuant to this Agreement or for the execution, delivery or performance of this
Agreement by such Pledgor, or (ii) for the exercise by Agent of the voting or
other rights provided for in this Agreement or the remedies in respect of the
Pledged Collateral pursuant to this Agreement, except as may be required by laws
affecting the voting, offering and sale of securities generally;
Pledge Agreement

3



--------------------------------------------------------------------------------



 



          (g) The pledge, assignment and delivery of the Pledged Collateral
pursuant to this Agreement will create a valid first priority Lien on and a
first priority perfected security interest in favor of the Agent for the benefit
of Agent and Lenders in the Pledged Collateral and the proceeds thereof,
securing the payment of the Secured Obligations, subject to no other Lien other
than common law rights of offset and similar rights solely with respect to
Pledged Indebtedness and the Lien in favor of the Tranche B Agent;
          (h) This Agreement has been duly authorized, executed and delivered by
such Pledgor and constitutes a legal, valid and binding obligation of such
Pledgor enforceable against such Pledgor in accordance with its terms;
          (i) The Pledged Shares constitute the entire interest of Pledgor in
the capital stock and/or other equity securities and ownership interests of each
Pledged Entity; and
          (j) Except as disclosed on Part B of Schedule I, none of the Pledged
Indebtedness is subordinated in right of payment to other Debt (except for the
Secured Obligations) or subject to the terms of an indenture.
     The representations and warranties set forth in this Section 5 shall
survive the execution and delivery of this Agreement.
     6. Covenants. Each Pledgor covenants and agrees that until the Commitment
Termination Date:
          (a) Without the prior written consent of Agent, Pledgor will not sell,
assign, transfer, pledge, or otherwise encumber any of its rights in or to the
Pledged Collateral, or any unpaid dividends, interest or other distributions or
payments with respect to the Pledged Collateral or grant a Lien in the Pledged
Collateral, unless otherwise expressly permitted by the Loan Agreement;
          (b) such Pledgor will, at its expense, promptly execute, acknowledge
and deliver all such instruments and take all such actions as Agent from time to
time may request in order to ensure to Agent and Lenders the benefits of the
Liens in and to the Pledged Collateral intended to be created by this Agreement,
including the filing of any necessary UCC financing statements, which may be
filed by Agent with or (to the extent permitted by law) without the signature of
such Pledgor, and will cooperate with Agent, at such Pledgor’s expense, in
obtaining all necessary approvals and making all necessary filings under
federal, state, local or foreign law in connection with such Liens or any sale
or transfer of the Pledged Collateral;
          (c) such Pledgor has and will defend the title to the Pledged
Collateral and the Liens of Agent in the Pledged Collateral against the claim of
any Person and will maintain and preserve such Liens; and
          (d) such Pledgor will, upon obtaining ownership of any additional
capital stock and/or other equity securities and ownership interests or
promissory notes or instruments of a Pledged Entity or capital stock and/or
other equity securities and ownership interests or promissory notes or
instruments otherwise required to be pledged to Agent pursuant to any of the
Pledge Agreement

4



--------------------------------------------------------------------------------



 



Loan Documents, which capital stock and/or other equity securities and ownership
interests, notes or instruments are not already Pledged Collateral, promptly
deliver to Agent a Pledge Amendment, duly executed by Pledgor, in substantially
the form of Schedule II hereto (a “Pledge Amendment”) in respect of any such
additional capital stock and/or other equity securities and ownership interests,
notes or instruments, pursuant to which Pledgor shall pledge to Agent all of
such additional capital stock and/or other equity securities and ownership
interests, notes and instruments. Each Pledgor hereby authorizes Agent to attach
each Pledge Amendment to this Agreement and agrees that all Pledged Shares and
Pledged Indebtedness listed on any Pledge Amendment delivered to Agent shall for
all purposes hereunder be considered Pledged Collateral.
     7. Pledgors’ Rights. As long as no Event of Default shall have occurred and
be continuing and until written notice shall be given to Pledgors in accordance
with Section 8(a) hereof:
          (a) Each Pledgor, as applicable, shall have the right, from time to
time, to vote and give consents with respect to the Pledged Collateral, or any
part thereof for all purposes not inconsistent with the provisions of this
Agreement, the Loan Agreement or any other Loan Document; provided, however,
that no vote shall be cast, and no consent shall be given or action taken, which
would have the effect of impairing the position or interest of Agent in respect
of the Pledged Collateral or which would authorize, effect or consent to (unless
and to the extent expressly permitted by the Loan Agreement):
               (i) the dissolution or liquidation, in whole or in part, of a
Pledged Entity other than into IES or a Pledged Entity;
               (ii) the consolidation or merger of a Pledged Entity with any
other Person other than into IES or a Pledged Entity;
               (iii) any change in the authorized number of shares, the stated
capital or the authorized share capital of a Pledged Entity or the issuance of
any additional shares of its capital stock and/or other equity securities and
ownership interests unless all such additional shares, capital stock, equity
securities or ownership interests constitute Pledged Collateral and any
certificates in respect thereof are promptly delivered to Agent; or
               (iv) the alteration of the voting rights with respect to the
capital stock and/or other equity securities and ownership interests of a
Pledged Entity.
          (b) (i) Each Pledgor, as applicable, shall be entitled, from time to
time, to collect and receive for its own use all cash dividends and interest
paid in respect of the Pledged Shares and Pledged Indebtedness to the extent not
in violation of the Loan Agreement other than any and all: (A) dividends and
interest paid or payable other than in cash in respect of any Pledged
Collateral, and instruments and other property received, receivable or otherwise
distributed in respect of, or in exchange for, any Pledged Collateral;
(B) dividends and other distributions paid or payable in cash in respect of any
Pledged Shares in connection with a partial or total liquidation or dissolution
or in connection with a reduction of capital, capital surplus or paid-in capital
of a Pledged Entity; and (C) cash paid, payable or otherwise distributed, in
respect
Pledge Agreement

5



--------------------------------------------------------------------------------



 



of principal of, or in redemption of, or in exchange for, any Pledged
Collateral; provided, however, that until actually paid all rights to such
distributions shall remain subject to the Lien created by this Agreement; and
               (ii) all dividends and interest (other than such cash dividends
and interest as are permitted to be paid to Pledgor in accordance with clause
(i) above) and all other distributions in respect of any of the Pledged Shares
or Pledged Indebtedness, whenever paid or made, shall be delivered to Agent to
hold as Pledged Collateral and shall, if received by Pledgor, be received in
trust for the benefit of Agent, be segregated from the other property or funds
of Pledgor, and be forthwith delivered to Agent as Pledged Collateral in the
same form as so received (with any necessary endorsement).
8. Defaults and Remedies; Proxy.
          (a) Upon the occurrence of an Event of Default and during the
continuation of such Event of Default, and concurrently with written notice to
Pledgors, Agent (personally or through an agent) is hereby authorized and
empowered to transfer and register in its name or in the name of its nominee the
whole or any part of the Pledged Collateral, to exchange certificates or
instruments, if any, representing or evidencing Pledged Collateral for
certificates or instruments of smaller or larger denominations, to exercise the
voting and all other rights as a holder with respect thereto, to collect and
receive all cash dividends, interest, principal and other distributions made
thereon, to sell in one or more sales after ten (10) days’ notice of the time
and place of any public sale or of the time at which a private sale is to take
place (which notice Pledgor agrees is commercially reasonable) the whole or any
part of the Pledged Collateral and to otherwise act with respect to the Pledged
Collateral as though Agent was the outright owner thereof. Any sale shall be
made at a public or private sale at Agent’s place of business, or at any place
to be named in the notice of sale, either for cash or upon credit or for future
delivery at such price as Agent may deem fair, and Agent may be the purchaser of
the whole or any part of the Pledged Collateral so sold and hold the same
thereafter in its own right free from any claim of Pledgors or any right of
redemption. Each sale shall be made to the highest bidder, but Agent reserves
the right to reject any and all bids at such sale which, in its discretion, it
shall deem inadequate. Demands of performance, except as otherwise herein
specifically provided for, notices of sale, advertisements and the presence of
property at sale are hereby waived and any sale hereunder may be conducted by an
auctioneer or any officer or agent of Agent. EACH PLEDGOR HEREBY IRREVOCABLY
CONSTITUTES AND APPOINTS AGENT AS THE PROXY AND ATTORNEY-IN-FACT OF SUCH PLEDGOR
WITH RESPECT TO THE PLEDGED COLLATERAL, INCLUDING THE RIGHT TO VOTE THE PLEDGED
SHARES, WITH FULL POWER OF SUBSTITUTION TO DO SO. THE APPOINTMENT OF AGENT AS
PROXY AND ATTORNEY-IN-FACT IS COUPLED WITH AN INTEREST AND SHALL BE IRREVOCABLE
UNTIL THE COMMITMENT TERMINATION DATE. IN ADDITION TO THE RIGHT TO VOTE THE
PLEDGED SHARES, THE APPOINTMENT OF AGENT AS PROXY AND ATTORNEY-IN-FACT SHALL
INCLUDE THE RIGHT TO EXERCISE ALL OTHER RIGHTS, POWERS, PRIVILEGES AND REMEDIES
TO WHICH A HOLDER OF THE PLEDGED SHARES WOULD BE ENTITLED (INCLUDING GIVING OR
WITHHOLDING WRITTEN CONSENTS OF SHAREHOLDERS, CALLING SPECIAL MEETINGS OF
SHAREHOLDERS AND VOTING AT SUCH MEETINGS). SUCH PROXY
Pledge Agreement

6



--------------------------------------------------------------------------------



 



AND APPOINTMENT AS ATTORNEY-IN-FACT SHALL BE EFFECTIVE, AUTOMATICALLY AND
WITHOUT THE NECESSITY OF ANY ACTION (INCLUDING ANY TRANSFER OF ANY PLEDGED
SHARES ON THE RECORD BOOKS OF THE ISSUER THEREOF) BY ANY PERSON (INCLUDING THE
ISSUER OF THE PLEDGED SHARES OR ANY OFFICER OR AGENT THEREOF), UPON THE
OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT. NOTWITHSTANDING
THE FOREGOING, AGENT SHALL NOT HAVE ANY DUTY TO EXERCISE ANY SUCH RIGHT OR TO
PRESERVE THE SAME AND SHALL NOT BE LIABLE FOR ANY FAILURE TO DO SO OR FOR ANY
DELAY IN DOING SO.
          (b) If, at the original time or times appointed for the sale of the
whole or any part of the Pledged Collateral, the highest bid, if there be but
one sale, shall be inadequate to discharge in full all the Secured Obligations,
or if the Pledged Collateral be offered for sale in lots, if at any of such
sales, the highest bid for the lot offered for sale would indicate to Agent, in
its discretion, that the proceeds of the sales of the whole of the Pledged
Collateral would be unlikely to be sufficient to discharge all the Secured
Obligations, Agent may, on one or more occasions and in its discretion, postpone
any of said sales by public announcement at the time of sale or the time of
previous postponement of sale, and no other notice of such postponement or
postponements of sale need be given, any other notice being hereby waived;
provided, however, that any sale or sales made after such postponement shall be
after ten (10) days’ notice to Pledgors.
          (c) If, at any time when Agent in its sole discretion determines,
following the occurrence and during the continuance of an Event of Default,
that, in connection with any actual or contemplated exercise of its rights (when
permitted under this Section 8) to sell the whole or any part of the Pledged
Shares hereunder, it is necessary or advisable to effect a public registration
of all or part of the Pledged Collateral pursuant to the Securities Act of 1933,
as amended (or any similar statute then in effect) (the “Act”), each Pledgor
shall, in an expeditious manner, cause the Pledged Entities to:
               (i) Prepare and file with the Securities and Exchange Commission
(the “Commission”) a registration statement with respect to the Pledged Shares
and in good faith use commercially reasonable efforts to cause such registration
statement to become and remain effective;
               (ii) Prepare and file with the Commission such amendments and
supplements to such registration statement and the prospectus used in connection
therewith as may be necessary to keep such registration statement effective and
to comply with the provisions of the Act with respect to the sale or other
disposition of the Pledged Shares covered by such registration statement
whenever Agent shall desire to sell or otherwise dispose of the Pledged Shares;
               (iii) Furnish to Agent such numbers of copies of a prospectus and
a preliminary prospectus, in conformity with the requirements of the Act, and
such other documents as Agent may request in order to facilitate the public sale
or other disposition of the Pledged Shares by Agent;
Pledge Agreement

7



--------------------------------------------------------------------------------



 



               (iv) Use commercially reasonable efforts to register or qualify
the Pledged Shares covered by such registration statement under such other
securities or blue sky laws of such jurisdictions within the United States and
Puerto Rico as Agent shall request, and do such other reasonable acts and things
as may be required of it to enable Agent to consummate the public sale or other
disposition in such jurisdictions of the Pledged Shares by Agent;
               (v) Furnish, at the request of Agent, on the date that shares of
the Pledged Collateral are delivered to the underwriters for sale pursuant to
such registration or, if the security is not being sold through underwriters, on
the date that the registration statement with respect to such Pledged Shares
becomes effective, (A) an opinion, dated such date, of the independent counsel
representing such registrant for the purposes of such registration, addressed to
the underwriters, if any, and in the event the Pledged Shares are not being sold
through underwriters, then to Agent, in customary form and covering matters of
the type customarily covered in such legal opinions; and (B) a comfort letter,
dated such date, from the independent certified public accountants of such
registrant, addressed to the underwriters, if any, and in the event the Pledged
Shares are not being sold through underwriters, then to Agent, in a customary
form and covering matters of the type customarily covered by such comfort
letters and as the underwriters or Agent shall reasonably request. The opinion
of counsel referred to above shall additionally cover such other legal matters
with respect to the registration in respect of which such opinion is being given
as Agent may reasonably request. The letter referred to above from the
independent certified public accountants shall additionally cover such other
financial matters (including information as to the period ending not more than
five (5) Business Days prior to the date of such letter) with respect to the
registration in respect of which such letter is being given as Agent may
reasonably request; and
               (vi) Otherwise use commercially reasonable efforts to comply with
all applicable rules and regulations of the Commission, and make available to
its security holders, as soon as reasonably practicable but not later than
18 months after the effective date of the registration statement, an earnings
statement covering the period of at least 12 months beginning with the first
full month after the effective date of such registration statement, which
earnings statement shall satisfy the provisions of Section 11(a) of the Act.
          (d) All expenses incurred in complying with Section 8(c) hereof,
including, without limitation, all registration and filing fees (including all
expenses incident to filing with the National Association of Securities Dealers,
Inc.), printing expenses, fees and disbursements of counsel for the registrant,
the fees and expenses of counsel for Agent, expenses of the independent
certified public accountants (including any special audits incident to or
required by any such registration) and expenses of complying with the securities
or blue sky laws or any jurisdictions, shall be paid by Pledgor.
          (e) If, at any time when Agent shall determine to exercise its right
to sell the whole or any part of the Pledged Collateral hereunder, such Pledged
Collateral or the part thereof to be sold shall not, for any reason whatsoever,
be effectively registered under the Act, Agent
Pledge Agreement

8



--------------------------------------------------------------------------------



 



may, in its discretion (subject only to applicable requirements of law), sell
such Pledged Collateral or part thereof by private sale in such manner and under
such circumstances as Agent may deem necessary or advisable, but subject to the
other requirements of this Section 8, and shall not be required to effect such
registration or to cause the same to be effected. Without limiting the
generality of the foregoing, in any such event, Agent in its discretion (x) may,
in accordance with applicable securities laws, proceed to make such private sale
notwithstanding that a registration statement for the purpose of registering
such Pledged Collateral or part thereof could be or shall have been filed under
said Act (or similar statute), (y) may approach and negotiate with a single
possible purchaser to effect such sale, and (z) may restrict such sale to a
purchaser who is an accredited investor under the Act and who will represent and
agree that such purchaser is purchasing for its own account, for investment and
not with a view to the distribution or sale of such Pledged Collateral or any
part thereof. In addition to a private sale as provided above in this Section 8,
if any of the Pledged Collateral shall not be freely distributable to the public
without registration under the Act (or similar statute) at the time of any
proposed sale pursuant to this Section 8, then Agent shall not be required to
effect such registration or cause the same to be effected but, in its discretion
(subject only to applicable requirements of law), may require that any sale
hereunder (including a sale at auction) be conducted subject to restrictions:
               (i) as to the financial sophistication and ability of any Person
permitted to bid or purchase at any such sale;
               (ii) as to the content of legends to be placed upon any
certificates representing the Pledged Collateral sold in such sale, including
restrictions on future transfer thereof;
               (iii) as to the representations required to be made by each
Person bidding or purchasing at such sale relating to that Person’s access to
financial information about Pledgor and such Person’s intentions as to the
holding of the Pledged Collateral so sold for investment for its own account and
not with a view to the distribution thereof; and
               (iv) as to such other matters as Agent may, in its discretion,
deem necessary or appropriate in order that such sale (notwithstanding any
failure so to register) may be effected in compliance with the Bankruptcy Code
and other laws affecting the enforcement of creditors’ rights and the Act and
all applicable state securities laws.
          (f) Each Pledgor recognizes that Agent may be unable to effect a
public sale of any or all the Pledged Collateral and may be compelled to resort
to one or more private sales thereof in accordance with clause (e) above. Each
Pledgor also acknowledges that any such private sale may result in prices and
other terms less favorable to the seller than if such sale were a public sale
and, notwithstanding such circumstances, agrees that any such private sale shall
not be deemed to have been made in a commercially unreasonable manner solely by
virtue of such sale being private. Agent shall be under no obligation to delay a
sale of any of the Pledged Collateral for the period of time necessary to permit
the Pledged Entity to register such securities
Pledge Agreement

9



--------------------------------------------------------------------------------



 



for public sale under the Act, or under applicable state securities laws, even
if Pledgor and the Pledged Entity would agree to do so.
          (g) Each Pledgor agrees to the maximum extent permitted by applicable
law that following the occurrence and during the continuance of an Event of
Default it will not at any time plead, claim or take the benefit of any
appraisal, valuation, stay, extension, moratorium or redemption law now or
hereafter in force in order to prevent or delay the enforcement of this
Agreement, or the absolute sale of the whole or any part of the Pledged
Collateral or the possession thereof by any purchaser at any sale hereunder, and
such Pledgor waives the benefit of all such laws to the extent it lawfully may
do so. Each Pledgor agrees that it will not interfere with any right, power and
remedy of Agent provided for in this Agreement or now or hereafter existing at
law or in equity or by statute or otherwise, or the exercise or beginning of the
exercise by Agent of any one or more of such rights, powers or remedies. No
failure or delay on the part of Agent to exercise any such right, power or
remedy and no notice or demand which may be given to or made upon any Pledgor by
Agent with respect to any such remedies shall operate as a waiver thereof, or
limit or impair Agent’s right to take any action or to exercise any power or
remedy hereunder, without notice or demand, or prejudice its rights as against
any Pledgor in any respect.
          (h) Each Pledgor further agrees that a breach of any of the covenants
contained in this Section 8 will cause irreparable injury to Agent, that Agent
shall have no adequate remedy at law in respect of such breach and, as a
consequence, agrees that each and every covenant contained in this Section 8
shall be specifically enforceable against such Pledgor, and each Pledgor hereby
waives and agrees not to assert any defenses against an action for specific
performance of such covenants except for (i) a defense that the Secured
Obligations are not then due and payable in accordance with the agreements and
instruments governing and evidencing such obligations or (ii) a defense that no
Event of Default has occurred and is continuing.
     9. Waiver. No delay on Agent’s part in exercising any power of sale, Lien,
option or other right hereunder, and no notice or demand which may be given to
or made upon any Pledgor by Agent with respect to any power of sale, Lien,
option or other right hereunder, shall constitute a waiver thereof, or limit or
impair Agent’s right to take any action or to exercise any power of sale, Lien,
option, or any other right hereunder, without notice or demand, or prejudice
Agent’s rights as against any Pledgor in any respect.
     10. Assignment. Agent may assign, indorse or transfer any instrument
evidencing all or any part of the Secured Obligations as provided in, and in
accordance with, the Loan Agreement, and the holder of such instrument shall be
entitled to the benefits of this Agreement.
     11. Termination. Immediately following the Commitment Termination Date,
Agent shall deliver to Pledgor the Pledged Collateral pledged by such Pledgor at
the time subject to this Agreement and all instruments of assignment executed in
connection therewith, free and clear of the Liens hereof and, except as
otherwise provided herein, all of such Pledgor’s obligations hereunder shall at
such time terminate.
Pledge Agreement

10



--------------------------------------------------------------------------------



 



     12. Lien Absolute. All rights of Agent hereunder, and all obligations of
each Pledgor hereunder, shall be absolute and unconditional irrespective of:
          (a) any lack of validity or enforceability of the Loan Agreement, any
other Loan Document or any other agreement or instrument governing or evidencing
any Secured Obligations;
          (b) any change in the time, manner or place of payment of, or in any
other term of, all or any part of the Secured Obligations, or any other
amendment or waiver of or any consent to any departure from the Loan Agreement,
any other Loan Document or any other agreement or instrument governing or
evidencing any Secured Obligations;
          (c) any exchange, release or non-perfection of any other Collateral,
or any release or amendment or waiver of or consent to departure from any
guaranty, for all or any of the Secured Obligations;
          (d) the insolvency of any Credit Party; or
          (e) any other circumstance which might otherwise constitute a defense
available to, or a discharge of, any Pledgor other than the payment and
performance in full of the Secured Obligations.
     13. Release. Each Pledgor consents and agrees that Agent may at any time,
or from time to time, in its discretion:
          (a) to the extent permitted by the Loan Documents, renew, extend or
change the time of payment, and/or the manner, place or terms of payment of all
or any part of the Secured Obligations; and
          (b) to the extent permitted by the Loan Documents, exchange, release
and/or surrender all or any of the Collateral (including the Pledged
Collateral), or any part thereof, by whomsoever deposited, which is now or may
hereafter be held by Agent in connection with all or any of the Secured
Obligations; all in such manner and upon such terms as Agent may deem proper,
and without notice to or further assent from Pledgor, it being hereby agreed
that Pledgor shall be and remain bound upon this Agreement, irrespective of the
value or condition of any of the Collateral, and notwithstanding any such
change, exchange, settlement, compromise, surrender, release, renewal or
extension, and notwithstanding also that the Secured Obligations may, at any
time, exceed the aggregate principal amount thereof set forth in the Loan
Agreement, or any other agreement governing any Secured Obligations. Pledgor
hereby waives notice of acceptance of this Agreement, and also presentment,
demand, protest and notice of dishonor of any and all of the Secured
Obligations, and promptness in commencing suit against any party hereto or
liable hereon, and in giving any notice to or of making any claim or demand
hereunder upon Pledgor. No act or omission of any kind on Agent’s part shall in
any event affect or impair this Agreement.
     14. Reinstatement. This Agreement shall remain in full force and effect and
continue to be effective should any petition be filed by or against Pledgor or
any Pledged Entity for
Pledge Agreement

11



--------------------------------------------------------------------------------



 



liquidation or reorganization, should any Pledgor or any Pledged Entity become
insolvent or make an assignment for the benefit of creditors or should a
receiver or trustee be appointed for all or any significant part of any
Pledgor’s or a Pledged Entity’s assets, and shall continue to be effective or be
reinstated, as the case may be, if at any time payment and performance of the
Secured Obligations, or any part thereof, is, pursuant to applicable law,
rescinded or reduced in amount, or must otherwise be restored or returned by any
obligee of the Secured Obligations, whether as a “voidable preference,”
“fraudulent conveyance,” or otherwise, all as though such payment or performance
had not been made. In the event that any payment, or any part thereof, is
rescinded, reduced, restored or returned, the Secured Obligations shall be
reinstated and deemed reduced only by such amount paid and not so rescinded,
reduced, restored or returned.
     15. Miscellaneous.
          (a) Agent may execute any of its duties hereunder by or through agents
or employees and shall be entitled to advice of counsel concerning all matters
pertaining to its duties hereunder.
          (b) Pledgors agree to promptly reimburse Agent for actual
out-of-pocket expenses, including, without limitation, reasonable counsel fees,
incurred by Agent in connection with the administration and enforcement of this
Agreement.
          (c) Neither Agent, nor any of its respective officers, directors,
employees, agents or counsel shall be liable for any action lawfully taken or
omitted to be taken by it or them hereunder or in connection herewith, except
for its or their own gross negligence or willful misconduct as finally
determined by a court of competent jurisdiction.
          (d) THIS AGREEMENT SHALL BE BINDING UPON EACH PLEDGOR AND ITS
SUCCESSORS AND ASSIGNS (INCLUDING A DEBTOR-IN-POSSESSION ON BEHALF OF PLEDGOR),
AND SHALL INURE TO THE BENEFIT OF, AND BE ENFORCEABLE BY, AGENT AND ITS
SUCCESSORS AND ASSIGNS, AND SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS APPLICABLE TO CONTRACTS MADE AND
PERFORMED IN THAT STATE, AND NONE OF THE TERMS OR PROVISIONS OF THIS AGREEMENT
MAY BE WAIVED, ALTERED, MODIFIED OR AMENDED EXCEPT IN WRITING DULY SIGNED FOR
AND ON BEHALF OF AGENT AND PLEDGORS.
     16. Severability. If for any reason any provision or provisions hereof are
determined to be invalid and contrary to any existing or future law, such
invalidity shall not impair the operation of or affect those portions of this
Agreement which are valid.
     17. Notices. Except as otherwise provided herein, whenever it is provided
herein that any notice, demand, request, consent, approval, declaration or other
communication shall or may be given to or served upon any of the parties by any
other party, or whenever any of the parties desires to give or serve upon any
other a communication with respect to this Agreement, each such notice, demand,
request, consent, approval, declaration or other communication shall be in
accordance with the terms of Section 14.9 of the Loan Agreement.
Pledge Agreement

12



--------------------------------------------------------------------------------



 



     18. Section Titles. The Section titles contained in this Agreement are and
shall be without substantive meaning or content of any kind whatsoever and are
not a part of the agreement between the parties hereto.
     19. Counterparts. This Agreement may be executed in any number of
counterparts, which shall, collectively and separately, constitute one
agreement.
     20. Benefit of Lenders. All security interests granted or contemplated
hereby shall be for the benefit of Agent and Lenders, and all proceeds or
payments realized from the Pledged Collateral in accordance herewith shall be
applied to the Obligations in accordance with the terms of the Loan Agreement.
     21. ENTIRE AGREEMENT; RELEASE. THIS AGREEMENT, TOGETHER WITH THE OTHER LOAN
DOCUMENTS, REPRESENTS THE ENTIRE, FINAL AGREEMENT AND UNDERSTANDING CONCERNING
THE SUBJECT MATTER HEREOF AND THEREOF BETWEEN THE PARTIES HERETO, AND SUPERSEDES
ALL OTHER PRIOR AGREEMENTS, UNDERSTANDINGS, NEGOTIATIONS AND DISCUSSIONS,
REPRESENTATIONS, WARRANTIES, COMMITMENTS, PROPOSALS, OFFERS AND CONTRACTS
CONCERNING THE SUBJECT MATTER HEREOF, WHETHER ORAL OR WRITTEN. THIS AGREEMENT,
THE OTHER LOAN DOCUMENTS, ANY SUPPLEMENTS HERETO OR THERETO, AND ANY INSTRUMENTS
OR DOCUMENTS DELIVERED OR TO BE DELIVERED IN CONNECTION HEREWITH OR THEREWITH
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES HERETO. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES HERETO. IN THE EVENT OF ANY INCONSISTENCY BETWEEN THE TERMS OF THIS
AGREEMENT AND ANY SCHEDULE OR EXHIBIT HERETO, THE TERMS OF THIS AGREEMENT SHALL
GOVERN. EXECUTION OF THIS AGREEMENT BY PLEDGORS CONSTITUTES A FULL, COMPLETE AND
IRREVOCABLE RELEASE OF ANY AND ALL CLAIMS WHICH PLEDGORS MAY HAVE AT LAW OR IN
EQUITY IN RESPECT OF ALL PRIOR DISCUSSIONS AND UNDERSTANDINGS, ORAL OR WRITTEN,
RELATING TO THE SUBJECT MATTER OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.
NEITHER AGENT NOR ANY LENDER SHALL BE LIABLE TO ANY PLEDGOR OR ANY OTHER PERSON
ON ANY THEORY OF LIABILITY FOR ANY SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE
DAMAGES.
[signature page follows]
Pledge Agreement

13



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first written above.

              INTEGRATED ELECTRICAL SERVICES, INC
 
       
 
  By:   /s/ Curt L. Warnock 
 
            Name: Curt L. Warnock     Title: Senior Vice President
 
            BEXAR ELECTRIC COMPANY, LTD     By: BW/BEC, Inc., its general
partner
 
       
 
  By:   /s/ Curt L. Warnock 
 
            Curt L. Warnock     Vice President

Pledge Agreement

 



--------------------------------------------------------------------------------



 



              BEAR ACQUISITION CORPORATION     BW/BEC , INC.     BW
CONSOLIDATED, INC.     CHARLES P. BAGBY CO., INC.     DANIEL ELECTRICAL
CONTRACTORS, INC.     EMC ACQUISITION CORPORATION     GENERAL PARTNER, INC.    
HOUSTON-STAFFORD ELECTRIC HOLDINGS III, INC.     HOUSTON-STAFFORD MANAGEMENT LLC
    ICS HOLDINGS, LLC     IES AUSTIN, INC.     IES AUSTIN MANAGEMENT LLC     IES
COLLEGE STATION, INC     IES COLLEGE STATION MANAGEMENT LLC     IES CONTRACTORS
MANAGEMENT LLC     IES ENC, INC.     IES ENC MANAGEMENT, INC     IES OPERATIONS
GROUP, INC     IES PROPERTIES, INC.     IES PROPERTIES MANAGEMENT, INC.     IES
RESIDENTIAL GROUP, INC     J.W. GRAY ELECTRIC CO., INC.     J.W. GRAY MANAGEMENT
LLC     MARK HENDERSON, INCORPORATED     MID-STATES ELECTRIC COMPANY, INC.    
MILLS ELECTRICAL CONTRACTORS, INC.     MILLS MANAGEMENT LLC     NBH HOLDING CO.,
INC.     NEAL ELECTRICAL MANAGEMENT LLC     PAN AMERICAN ELECTRIC, INC.    
POLLOCK ELECTRIC, INC.     RAINES ELECTRIC CO., INC.     RAINES MANAGEMENT LLC  
  SUMMIT ELECTRIC OF TEXAS, INC.     TESLA POWER GP, INC.
 
       
 
  By:   /s/ Curt L. Warnock 
 
                Curt L. Warnock         Vice President

Pledge Agreement

 



--------------------------------------------------------------------------------



 



              IES AUSTIN HOLDING LP     By: IES Austin Management LLC, its
general partner
 
       
 
  Name:   /s/ Curt L. Warnock 
 
            Curt L. Warnock     Vice President
 
            IES COLLEGE STATION HOLDING LP     By: IES College Station
Management LLC, its general partner
 
       
 
  Name:   /s/ Curt L. Warnock 
 
            Name: Curt L. Warnock     Title: Vice President
 
            IES FEDERAL CONTRACT GROUP, L.P.     By: IES Contractors Management
LLC, its general partner
 
       
 
  Name:   /s/ Curt L. Warnock 
 
            Name: Curt L. Warnock     Title: Vice President
 
            IES MANAGEMENT ROO, LP     By: Neal Electric Management LLC, its
general partner
 
       
 
  Name:   /s/ Curt L. Warnock 
 
            Name: Curt L. Warnock     Title: Vice President
 
            IES MANAGEMENT , LP     By: IES Residential Group, Inc., its general
partner
 
       
 
  Name:   /s/ Curt L. Warnock 
 
            Name: Curt L. Warnock     Title: Vice President
 
            IES PROPERTIES , LP     By: IES Properties Management, Inc., its
general partner
 
       
 
  Name:   /s/ Curt L. Warnock 
 
            Name: Curt L. Warnock     Title: Vice President

Pledge Agreement

 



--------------------------------------------------------------------------------



 



              BEXAR ELECTRIC II LLC     BW/BEC II LLC     HOUSTON-STAFFORD
HOLDINGS II LLC     IES AUSTIN HOLDINGS II LLC     IES COLLEGE STATION HOLDINGS
II LLC     IES CONTRACTORS HOLDINGS LLC     IES HOLDINGS II LLC     IES
PROPERTIES HOLDINGS II LLC     J.W. GRAY HOLDINGS II LLC     MILLS ELECTRIC
HOLDINGS II LLC     POLLOCK SUMMIT HOLDINGS II LLC     RAINES HOLDINGS II LLC  
  TESLA POWER (NEVADA) II LLC
 
       
 
  By:   /s/ Victor Duva 
 
       
 
      Victor Duva, Manager

Pledge Agreement

 



--------------------------------------------------------------------------------



 



              BW/BEC, L.L.C.     HOUSTON-STAFFORD HOLDINGS LLC     IES AUSTIN
HOLDINGS LLC     IES COLLEGE STATION HOLDINGS LLC     IES HOLDINGS LLC     J.W.
GRAY HOLDINGS LLC     MILLS ELECTRICAL HOLDINGS LLC     POLLOCK SUMMIT HOLDINGS
INC.     RAINES HOLDINGS LLC     TESLA POWER (NEVADA), INC.
 
       
 
  By:   /s/ Victor Duva 
 
       
 
      Victor Duva, President

Pledge Agreement

 



--------------------------------------------------------------------------------



 



              BANK OF AMERICA, N.A.
 
       
 
  By:   /s/ H. Michael Wills 
 
       
 
  Name:   H. Michael Wills 
 
       
 
  Title:   Senior Vice President 
 
       

Pledge Agreement

 



--------------------------------------------------------------------------------



 



SCHEDULE I

PART A
PLEDGED SHARES

                                                  No. of   Percentage        
Class of Capital           Shares   of         Stock or other   Certificate  
(Common   Outstanding     Pledged Entity   Equity Securities   No.   Stock)  
Shares   Pledgor
Aladdin Ward Electric & Air, Inc.
  Common     004       1,000       100     Integrated Electrical Services, Inc.
Amber Electric, Inc.
  Common     013       561       100     Integrated Electrical Services, Inc.
ARC Electric, Incorporated
  Common     002       1,000       100     Integrated Electrical Services, Inc.
Bachofner Electric, Inc.
  Common     002       1,000       100     Integrated Electrical Services, Inc.
Bear Acquisition Corporation
  Common     002       1,000       100     Integrated Electrical Services, Inc.
Bexar Electric Company, Ltd.
  Common     N/A       N/A       99     BW/BEC II LLC
Bexar Electric Company, Ltd.
  Common     N/A       N/A       1     BW/BEC, Inc.
Bexar Electric II LLC
  Common     N/A       N/A       N/A     Bexar Electric Company, Ltd.
Brink Electric Construction Co.
  Common     002       1,000       100     Integrated Electrical Services, Inc.
Bryant Electric Company, Inc.
  Common     388       36,703       100     Integrated Electrical Services, Inc.
BW Consolidated, Inc.
  Common     012       20,000       100     Integrated Electrical Services, Inc.
BW/BEC II LLC
  Common     N/A       N/A       N/A     BW/BEC LLC
BW/BEC, Inc.
  Common     002       1,000       100     BW Consolidated, Inc.
BWBEC, L.L.C.
  Common     N/A       N/A       N/A     BW Consolidated, Inc.
Charles P. Bagby Co., Inc.
  Common     003       10,000       100     Integrated Electrical Services, Inc.
Collier Electric Company, Inc.
  Common     002       1,000       100     Integrated Electrical Services, Inc.
Commercial Electrical Contractors, Inc.
  Common     002       1,000       100     Integrated Electrical Services, Inc.
Cross State Electric, Inc.
  Common     017       1,400       100     Integrated Electrical Services, Inc.
Cypress Electrical Contractors, Inc.
  Common     002       1,000       100     Integrated Electrical Services, Inc.
Daniel Electrical Contractors, Inc.
  Common     004       7,500       100     Integrated Electrical Services, Inc.
Daniel Electrical of Treasure Coast Inc.
  Common     003       100       100     Integrated Electrical Services, Inc.
Daniel Integrated Technologies, Inc.
  Common     003       1,000       100     Daniel Electrical Contractors, Inc.

Pledge Agreement — Schedule I

 



--------------------------------------------------------------------------------



 



                                                  No. of   Percentage        
Class of Capital           Shares   of         Stock or other   Certificate  
(Common   Outstanding     Pledged Entity   Equity Securities   No.   Stock)  
Shares   Pledgor
Davis Electrical Constructors, Inc.
  Common     025       500,000       100     Integrated Electrical Services,
Inc.
Electro-Tech, Inc.
  Common     032       1,000       100     Integrated Electrical Services, Inc.
EMC Acquisition Corporation
  Common     002       1,000       100     Integrated Electrical Services, Inc.
Federal Communications Group, Inc.
  Common     002       1,000       100     Integrated Electrical Services, Inc.
General Partner, Inc.
  Common     007       900       100     Integrated Electrical Services, Inc.
H. R. Allen, Inc.
  Common     004       1,000       100     Integrated Electrical Services, Inc.
Hatfield Reynolds Electric Company
  Common     004       10,000       100     Integrated Electrical Services, Inc.
Haymaker Electric, Ltd.
  Common     N/A       N/A       10     General Partner, Inc.
Haymaker Electric, Ltd.
  Common     N/A       N/A       90     Charles P. Bagby Co., Inc.
Holland Electrical Systems, Inc.
  Common     003       1,000       100     Mark Henderson, Incorporated
Houston-Stafford Electric Contractors LP
  Common     N/A       N/A       1     Houston-Stafford Management LLC
Houston-Stafford Electric Contractors LP
  Common     N/A       N/A       99     Houston-Stafford Holdings II LLC
Houston-Stafford Electric Holdings III, Inc.
  Common     002       1,000       100     Integrated Electrical Services, Inc.
Houston Stafford Holdings II LLC
  Common     N/A       N/A       N/A     Houston-Stafford Holdings LLC
Houston Stafford Holdings LLC
  Common     N/A       N/A       N/A     Houston-Stafford Holdings III, Inc.
Houston Stafford Management LLC
  Common     N/A       N/A       N/A     Houston-Stafford Electric Holdings III,
Inc.
ICS Holdings LLC
  Common     N/A       N/A       N/A     IES Operations Group, Inc.
IES Albuquerque, Inc.
  Common     009       342       100     NBH Holding Co., Inc.
IES Austin Holding LP
  Common     N/A       N/A       99     IES Austin Holdings II LLC
IES Austin Holding LP
  Common     N/A       N/A       1     IES Austin Management
IES Austin Holdings II LLC
  Common     N/A       N/A       N/A     IES Austin Holdings LLC
IES Austin Holdings LLC
  Common     N/A       N/A       N/A     IES Austin, Inc.
IES Austin, Inc.
  Common     003       1,000       100     Integrated Electrical Services, Inc.
IES Charlotte, Inc.
  Common     003       1,000       100     Integrated Electrical Services, Inc.
IES College Station Holdings II LLC
  Common     N/A       N/A       N/A     IES College Station Holdings LLC

Pledge Agreement — Schedule I

 



--------------------------------------------------------------------------------



 



                                                  No. of   Percentage        
Class of Capital           Shares   of         Stock or other   Certificate  
(Common   Outstanding     Pledged Entity   Equity Securities   No.   Stock)  
Shares   Pledgor
IES College Station Holdings LLC
  Common     N/A       N/A       N/A     IES College Station, Inc.
IES College Station Holdings LP
  Common     N/A       N/A       1     IES College Station Management LLC
IES College Station Holdings LP
  Common     N/A       N/A       99     IES College Station Holdings II, LLC
IES College Station, Inc.
  Common     003       1,000       100     Integrated Electrical Services, Inc.
IES College Station Management LLC
  Common     N/A       N/A       N/A     IES College Station, Inc.
IES Communications, Inc.
  Common     002       1,000       100     Integrated Electrical Services, Inc.
IES Contractors Holdings LLC
  Common     N/A       N/A       N/A     Bear Acquisition Corporation
IES Contractors, Inc.
  Common     002       1,000       100     Integrated Electrical Services, Inc.
IES Contractors Management LLC
  Common     N/A       N/A       N/A     Bear Acquisition Corporation
IES Decatur, Inc.
  Common     003       1,000       100     Integrated Electrical Services, Inc.
IES East McKeesport, Inc.
  Common     003       1,000       100     EMC Acquisition Corporation.
IES ENC Management, Inc.
  Common     002       1,000       100     Integrated Electrical Services, Inc.
IES ENC, Inc.
  Common     002       1,000       100     Integrated Electrical Services, Inc.
IES Federal Contract Group LP
  Common     N/A       N/A       1     IES Contractors Management LLC
IES Federal Contract Group LP
  Common     N/A       N/A       99     IES Contractors Holdings LLC
IES Holdings II LLC
  Common     N/A       N/A       N/A     IES Holdings LLC
IES Holdings, LLC
  Common     N/A       N/A       N/A     Integrated Electrical Services, Inc.
IES Management, LP
  Common     N/A       N/A       1     IES Residential Group, Inc.
IES Management, LP
  Common     N/A       N/A       99     IES Holdings II, LLC
IES Management ROO, LP
  Common     N/A       N/A       1     Neal Electric Mgmt LLC
IES Management ROO, LP
  Common     N/A       N/A       99     ICS Holdings LLC
IES Meridian, Inc.
  Common     003       1,000       100     Integrated Electrical Services, Inc.
IES New Iberia, Inc.
  Common     003       1,000       100     Integrated Electrical Services, Inc.
IES Oklahoma City, Inc.
  Common     003       1,000       100     Integrated Electrical Services, Inc.
IES Operations Group, Inc.
  Common     002       1,000       100     Integrated Electrical Services, Inc.
IES Properties Holdings, Inc.
  Common     002       1,000       100     IES Properties, Inc.
IES Properties Holdings II LLC
  Common     N/A       N/A       N/A     IES Properties Holding, Inc.

Pledge Agreement — Schedule I

 



--------------------------------------------------------------------------------



 



                                                  No. of   Percentage        
Class of Capital           Shares   of         Stock or other   Certificate  
(Common   Outstanding     Pledged Entity   Equity Securities   No.   Stock)  
Shares   Pledgor
IES Properties Management, Inc.
  Common     002       1,000       100     IES Properties, Inc.
IES Properties, Inc.
  Common     002       1,000       100     Integrated Electrical Services, Inc.
IES Properties, LP
  Common     N/A       N/A       99     IES Properties Holdings, LLC
IES Properties, LP
  Common     N/A       N/A       1     IES Properties Management, Inc.
IES Raleigh, Inc.
  Common     003       1,000       100     Integrated Electrical Services, Inc.
IES Reinsurance, Ltd.
  Common     002       120,000       100     Integrated Electrical Services,
Inc.
IES Residential Group, Inc.
  Common     003       1,000       100     Integrated Electrical Services, Inc.
IES Specialty Lighting, Inc.
  Common     002       1,000       100     Integrated Electrical Services, Inc.
IES Valdosta, Inc.
  Common     008       14,300       100     Integrated Electrical Services, Inc.
IES Ventures Inc.
  Common     002       1,000       100     Integrated Electrical Services, Inc.
IES Wilson, Inc.
  Common     002       1,000       100     Integrated Electrical Services, Inc.
Integrated Electrical Finance, Inc.
  Common     002       1,000       100     Integrated Electrical Services, Inc.
Intelligent Building Solutions, Inc.
  Common     002       1,000       100     Mark Henderson, Incorporated
J.W. Gray Electrical Contractors LP
  Common     N/A       N/A       1     J.W. Gray Management LLC
J.W. Gray Electrical Contractors LP
  Common     N/A       N/A       99     J.W. Gray Holdings II LLC
J. W. Gray Electric Co., Inc.
  Common     002       1,000       100     Integrated Electrical Services, Inc.
J.W. Gray Holdings II LLC
  Common     N/A       N/A       N/A     J.W. Gray Holdings LLC
J.W. Gray Holdings, LLC
  Common     N/A       N/A       N/A     J.W. Gray Electric Co., Inc.
J.W. Gray Management LLC
  Common     N/A       N/A       N/A     J.W. Gray Electric Co., Inc.
Kayton Electric, Inc.
  Common     008       75,000       100     Integrated Electrical Services, Inc.
Key Electrical Supply, Inc.
  Common     012       600       100     Integrated Electrical Services, Inc.
Linemen, Inc.
  Common     002       1,000       100     Integrated Electrical Services, Inc.
Mark Henderson, Incorporated
  Common     002       1,000       100     Integrated Electrical Services, Inc.
Menninga Electric, Inc.
  Common     002       1,000       100     Integrated Electrical Services, Inc.
Mid-States Electric Company, Inc.
  Common     002       1,000       100     Integrated Electrical Services, Inc.
Mills Electrical Contractors, Inc.
  Common     002       1,000       100     Integrated Electrical Services, Inc.

Pledge Agreement — Schedule I

 



--------------------------------------------------------------------------------



 



                                                  No. of   Percentage        
Class of Capital           Shares   of         Stock or other   Certificate  
(Common   Outstanding     Pledged Entity   Equity Securities   No.   Stock)  
Shares   Pledgor
Mills Electric LP
  Common     N/A       N/A       99     Mills Electric
Holdings II LLC
Mills Electric LP
  Common     N/A       N/A       1     Mills Management LLC
Mills Electric Holdings II LLC
  Common     N/A       N/A       N/A     Mills Electrical
Holdings LLC
Mills Electrical Holdings LLC
  Common     N/A       N/A       N/A     Mills Electrical Contractors, Inc.
Mills Management LLC
  Common     N/A       N/A       N/A     Mills Electrical Contractors, Inc.
Mitchell Electric Company, Inc.
  Common Class A     045       9,248.44       100     Integrated Electrical
Services, Inc.
M-S Systems, Inc.
  Common     005       500       100     Mid-States Electric Company, Inc.
Murray Electrical Contractors, Inc.
  Common     003       1,000       100     Integrated Electrical Services, Inc.
NBH Holding Co., Inc.
  Common     002       1,000       100     Integrated Electrical Services, Inc.
Neal Electric LP
  Common     N/A       N/A       1     BW/BEC, Inc.
Neal Electric LP
  Common     N/A       N/A       99     Bexar Electric II LLC
Neal Electric Management LLC
  Common     N/A       N/A       N/A     IES Operations Group, Inc.
New Technology Electrical Contractors, Inc.
  Common     002       1,000       100     Integrated Electrical Services, Inc.
Newcomb Electric Company, Inc.
  Common     002       1,000       100     Integrated Electrical Services, Inc.
Pan American Electric Company, Inc.
  Common     004       400       100     Pan American Electric, Inc.
Pan American Electric, Inc.
  Common     015       5,210       100     Integrated Electrical Services, Inc.
Paulin Electric Company, Inc.
  Common     002       1,000       100     Integrated Electrical Services, Inc.
Pollock Electric, Inc.
  Common     002       1,000       100     Integrated Electrical Services, Inc.
Pollock Summit Electric LP
  Common     N/A       N/A       1     Summit Electric of Texas, Inc.
Pollock Summit Electric LP
  Common     N/A       N/A       98     Pollock Summit Holdings II LLC
Pollock Summit Electric LP
  Common     N/A       N/A       1     Pollock Electric, Inc.
Pollock Summit Holdings Inc.
  Common     003       500       50     Pollock Electric, Inc.
Pollock Summit Holdings Inc.
  Common     004       500       50     Summit Electric of Texas, Inc.
Pollock Summit Holdings II LLC
  Common     N/A       N/A       N/A     Pollock Summit Holdings, Inc.
PrimeNet, Inc.
  Common     003       1,000       100     Integrated Electrical Services, Inc.
Primo Electric Company
  Common     002       1,000       100     Integrated Electrical Services, Inc.

Pledge Agreement — Schedule I

 



--------------------------------------------------------------------------------



 



                                                  No. of   Percentage        
Class of Capital           Shares   of         Stock or other   Certificate  
(Common   Outstanding     Pledged Entity   Equity Securities   No.   Stock)  
Shares   Pledgor
Raines Electric Co., Inc.
  Common     002       1,000       100     Integrated Electrical Services, Inc.
Raines Electric LP
  Common     N/A       N/A       1     Raines Management LLC
Raines Electric LP
  Common     N/A       N/A       99     Raines Holdings II LLC
Raines Holdings II LLC
  Common     N/A       N/A       N/A     Raines Holdings LLC
Raines Holdings LLC
  Common     N/A       N/A       N/A     Raines Electric Co., Inc.
Raines Management LLC
  Common     N/A       N/A       N/A     Raines Electric Co., Inc.
Riviera Electric, LLC
  Common     N/A       N/A       99     IES ENC, Inc.
Riviera Electric, LLC
  Common     N/A       N/A       1     IES ENC Management, Inc.
RKT Electric, Inc.
  Common     002       1,000       100     Integrated Electrical Services, Inc.
Rockwell Electric, Inc.
  Common     002       1,000       100     Integrated Electrical Services, Inc.
Rodgers Electric Company, Inc.
  Common     006       150       100     Integrated Electrical Services, Inc.
Ron’s Electric, Inc.
  Common     002       1,000       100     Integrated Electrical Services, Inc.
SEI Electrical Contractor, Inc.
  Common     002       100       100     Integrated Electrical Services, Inc.
Spectrol, Inc.
  Common     003       1,000       100     Mark Henderson, Incorporated
Summit Electric of Texas, Inc.
  Common     002       1,000       100     Integrated Electrical Services, Inc.
Tesla Power and Automation, LP
  Common     N/A       N/A       1     Tesla Power GP, Inc.
Tesla Power Automation, LP
  Common     N/A       N/A       99     Tesla Power (Nevada) II LLC
Tesla Power (Nevada) II LLC
  Common     N/A       N/A       N/A     Tesla Power (Nevada), Inc.
Tesla Power (Nevada), Inc.
  Common     002       1,000       100     Integrated Electrical Services, Inc.
Tesla Power GP, Inc.
  Common     002       1,000       100     Integrated Electrical Services, Inc.
Tesla Power Properties, LP
  Common     N/A       N/A       1     Tesla Power GP, Inc.
Tesla Power Properties, LP
  Common     N/A       N/A       99     Tesla Power (Nevada) II LLC
Thomas Popp & Company
  Common     004       100       100     Integrated Electrical Services, Inc.
Valentine Electrical, Inc.
  Common     002       1,000       100     Integrated Electrical Services, Inc.
Wright Electrical Contracting, Inc.
  Common     002       1,000       100     Integrated Electrical Services, Inc.

Pledge Agreement — Schedule I

 



--------------------------------------------------------------------------------



 



PART B
PLEDGED INDEBTEDNESS
None
Pledge Agreement — Schedule I

 



--------------------------------------------------------------------------------



 



SCHEDULE II
PLEDGE AMENDMENT
     This Pledge Amendment, dated                                          is
delivered pursuant to Section 6(d) of the Pledge Agreement referred to below.
All defined terms herein shall have the meanings ascribed thereto or
incorporated by reference in the Pledge Agreement. The undersigned hereby
certifies that the representations and warranties in Section 5 of the Pledge
Agreement are and continue to be true and correct, both as to the promissory
notes, instruments, shares of capital stock or other equity securities or
ownership interests pledged prior to this Pledge Amendment and as to the
promissory notes, instruments, shares of capital stock or other equity
securities or ownership interests pledged pursuant to this Pledge Amendment. The
undersigned further agrees that this Pledge Amendment may be attached to that
certain Pledge Agreement, dated May                     , 2006, among the
undersigned, as Pledgor, the other Pledgors named therein and Bank of America,
N.A., as Agent, (the “Pledge Agreement”) and that the Pledged Shares and Pledged
Indebtedness listed on this Pledge Amendment shall be and become a part of the
Pledged Collateral referred to in said Pledge Agreement and shall secure all
Secured Obligations referred to in said Pledge Agreement. The undersigned
acknowledges that any promissory notes, instruments or shares of capital stock
or other equity securities or ownership interests not included in the Pledged
Collateral at the discretion of Agent may not otherwise be pledged by Pledgor to
any other Person or otherwise used as security for any obligations other than
the Secured Obligations.

               
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

                                        Class of Capital                        
    Stock or Other           Number of     Percentage of           Equity    
Certificate     Shares or     Outstanding Pledgor   Pledged Entity    
Securities     Number(s)     Units     Shares               Initial Principal  
        Maturity     Interest Pledgor   Pledged Entity     Amount     Issue Date
    Date     Rate

Pledge Agreement — Schedule II

 